            Case 6:21-cv-06053-EAW Document 1 Filed 01/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

ANDREW WHITE,

                                     Plaintiff,
       v.                                                   Civil Action No. ___________

ADMIN RECOVERY LLC.,

                              Defendant.
________________________________________


                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. INTRODUCTION

1. This is an action for actual and statutory damages brought in response to Defendant’s
   violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
   "FDCPA") which prohibits debt collectors from engaging in abusive, deceptive, and unfair
   practices.

                                 II. JURISDICTION AND VENUE

2. Jurisdiction of this court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. § 1331.

3. Venue is proper in this district under 28 U.S.C. §1391(b) in that the Defendant transacts
   business here and the conduct complained of occurred here.

                                           III. PARTIES

4. Plaintiff, Andrew White, is a natural person residing in the County of Monroe and State of
   New York and is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

5. Defendant Admin Recovery LLC, (hereinafter “Admin”) is a domestic limited liability
   company organized and existing under the laws of the State of New York and is a “debt
   collector” as that term is defined by 15 U.S.C. §1692a(6).

6. Defendant regularly attempts to collect debts alleged to be due another.

7. The acts of the Defendant alleged hereinafter were performed by its employees acting within
   the scope of their actual or apparent authority.




                                                  1
          Case 6:21-cv-06053-EAW Document 1 Filed 01/21/21 Page 2 of 4




8. All references to “Defendant” herein shall mean the Defendant or an employee of the
   Defendant.
                            IV. FACTUAL ALLEGATIONS

9. That Defendant incurred a debt on a purchase from Raymour and Flanigan with the creditor,
   TD Bank, N.A. d/b/a TD Retail Card Services (hereinafter “TD Bank”)

10. That the subject debt arose out of a transaction in which money, services or property, which
    was the subject of the transaction, was primarily for personal, family and/or household
    purposes. As such, said debt is a “debt” as that term is defined by 15 U.S.C. §1692a(5).

11. That the Plaintiff allegedly defaulted on the subject debt.

12. That upon information and belief, Defendant thereafter was employed by TF bank to collect
    on the subject debt.

13. That on or about February 2020, Plaintiff fell behind on the subject debt.

14. That on or about June 23, 2020, Plaintiff contacted TD Bank and made a payment on the
    account to bring it current.

15. That on August 7, 2020, Defendant called Plaintiff on his business phone number and left a
    voicemail stating. “the issue with Raymour & Flanigan requires an immediate response”.

16. That Defendant again called Plaintiff’s business phone line and left another voicemail on
    August 11, 2020.

17. That Defendant continued to call Plaintiff’s business phone line on August 12, 17, 19, 24, 27,
    31 of 2020 and as well on October 7, and November 10 of 2020.

18. That the voicemail from the call on August 27 stated the issue was “up for final review.”

19. That Defendant called Plaintiff’s cellular telephone on September 9, 2020, leaving a message
    that threatened to move forward if the matter was not rectified on a voluntary basis and that if
    he did not speak to the Plaintiff to rectify the mater while he was still able to do so, the
    matter would go back to the client for further processing.

20. That the above messages caused the Plaintiff to believe that the debt, if not immediately
    satisfied, would result in some sort of legal action being brought to collect it.

21. That on August 24, 2020, Defendant called Plaintiff’s ex-wife asking to speak with Plaintiff
    and disclosed the existence of the subject debt. That Ms. White informed Defendant that her
    number was not a good contact number for the Plaintiff




                                                  2
         Case 6:21-cv-06053-EAW Document 1 Filed 01/21/21 Page 3 of 4




22. That thereafter the above conversation, the Defendant continued to call Plaintiff’s ex-wife
    three more times until August 31, 2020 when she again spoke with Defendant restating that
    her number was not a good number to reach the Plaintiff.




                                   V. CAUSE OF ACTION

23. Plaintiff repeats, re-alleges and incorporates by reference the allegations contained in
    paragraphs 1 through 22 above.

24. The conduct of Defendant as described in this complaint violated the Fair Debt Collection
    Practices Act (15 U.S.C. § 1692 et seq.) as follows:

                   A. Defendant violated 15 U.S.C. §1692b(2) for contacting a person other than
                      Plaintiff and stating that the Plaintiff owed a debt.

                   B. Defendant violated 15 U.S.C. §1692c(b) for communicating with a third
                      party, Plaintiff’s ex-wife, for a purpose other than acquiring location
                      information.

                   C. Defendant violated 15 U.S.C. §1692e; 15 U.S.C. §1692e(2); 15 U.S.C.
                      §1692e(5); 15 U.S.C. §1692e(10); and 15 U.S.C. §1692f for falsely
                      and/or misleadingly stating that if the Plaintiff did not satisfy the debt,
                      then certain and immediate actions would occur beyond the collection
                      efforts of the Defendant.

25. That as a result of the Defendant’s FDCPA violations as alleged herein, Plaintiff became
    nervous, upset, anxious and suffered from emotional distress.

WHEREFORE, Plaintiff respectfully requests that judgment be entered against the Defendant
for:

       (a) Actual damages;

       (b) Statutory damages for pursuant to 15 U.S.C. § 1692k.

       (c) Costs, disbursements and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k.

       (d) For such other and further relief as may be just and proper.




                                                 3
         Case 6:21-cv-06053-EAW Document 1 Filed 01/21/21 Page 4 of 4




                                     VI. JURY DEMAND

              Please take notice that Plaintiff demands trial by jury in this action.

Dated: January 20, 2021



                                                              /s/ Seth J. Andrews __
                                                             Seth J. Andrews, Esq.
                                                             Law Offices of Kenneth Hiller, PLLC
                                                             Attorneys for the Plaintiff
                                                             6000 North Bailey Ave., Suite 1A
                                                             Amherst, NY 14226
                                                             (716) 564-3288
                                                             Email: sandrews@kennethhiller.com




                                                4
